                                                          I    CLERK, U.S. DISTRICT
                                                                                      COURT

                                                                     SEP - 6 ?014
                                                                  ~_~.
                                                              ENugA;_
                                                                                  t
                                                          Fy               ~ ... .~
                                                                                        "~lIA


                                                                /    yr    V / v


                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


 LAWRENCE CARDOZA,                         CASE NO.2:17-cv-09201-R(SK)
                   Plaintiff,              JUDGMENT
             v.
 N.STRAUSS,et al.,
                   Defendants.


      Pursuant to the Order Granting Defendants' Motion to Dismiss,IT IS
ADJUDGED that the Complaint is dismissed without leave to amend, and
this action is dismissed with prejudice.




DATED: September~i 2019
                                           R. RY       USNER
                                           U.S. DISTRICT JUDGE
